Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 1 of 30 PageID# 457




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division


  MILLENNIUM FUNDING, INC., et al,
                                          Civil Action No. 1:21-cv-00282-RDA-TCB
        Plaintiffs,

        v.

  WICKED TECHNOLOGY LIMITED d/b/a
  VPN.HT et al.,

        Defendants.



  PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION
                 TO DEFENDANTS’ MOTION TO DISMISS




                                      1
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 2 of 30 PageID# 458




 Table of Contents:

 Table of Authorities........................................................................................................................ 3

 I.        Introduction……...….......................................................................................................... 5

 II.       Brief Procedural History..................................................................................................... 6

 III.      Brief Statement of Facts………………………………………………………………….. 9

 IV.       Legal Standard………………………………………………………………………….. 12

 V.        Argument.......................................................................................................................... 15

           A.         Specific-type Personal Jurisdiction over the Wicked Defendants is appropriate

                      under Virginia’s long-arm statute.…………........................................................ 15

                      1.         The Wicked Defendants Purposefully Availed themselves of the Privileges

                      of Conducting Business in Virginia…………………………………………….. 15

                      2.         Plaintiffs’ Claims arise out of Defendants’ contacts in Virginia……….. 18

                      3.         The Exercise of Personal Jurisdiction over the Wicked Defendants is

                      Constitutionally Reasonable……………………………………………………. 19

           B.         Defendant Faouani’s Declaration is not credible.…............................................. 20

           C.         Personal Jurisdiction is alternatively appropriate under the Federal long-arm

                      statute.……………………………....................................................................... 24

           D.         The Asset Restraint of the Preliminary Injunction should be maintained............ 25

                      1.         The Wicked Defendants’ lack standing to contest the Asset Restraint… 26

                      2.         The Wicked Defendants control the PayPal accounts………………….. 26

           E.         The Wicked Defendants’ Motion should be dismissed for not being timely

                      filed……………………………………………………………………………... 28

 VI.       Conclusion........................................................................................................................ 29

                                                                       2
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 3 of 30 PageID# 459




 Table of Authorities:

 Statutes and Rules

 17 U.S.C. § 512(c)………………………………………………………………………………. 25

 Fed. R. Civ. P. 4(f)(3)……………………………………………………………………………. 8

 Fed. R. Civ. P. 4(k)(1)…………………………………………………………………………... 13

 Fed. R. Civ. P. 4(k)(2)…………………………………………………………………………... 13

 Fed. R. Civ. P. 12(a)(1)…………………………………………………………………………. 28

 Fed. R. Civ. P 12(b)(2)……………………………………………………………………… 12, 28

 Fed. R. Civ. P. 65(d)(2)(C)…………………………………………………………………... 27-28

 LR 7(H)…………………………………………………………………………………………. 28

 Cases

 Base Metal Trading v. OJSC Novokuznetsky Aluminum Factory, 283 F.3d 208, 215 (4th Cir.

 2002)……………………………………………………………………………………………. 13

 Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472, 105 S. Ct. 2174, 85 L. Ed. 2d 528

 (1985)…………………………………………………………………………………………… 14

 Carter v. Lee, F.3d 240, 252 n. 11 (4th Cir. 2002)……………………………………………… 24

 CFA Institute v. Financial Analysts of India, 551 F.3d 285 (4th Cir. 2009)………………… 19-20

 Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989) ……………………………………….. 12-13

 Consulting Eng'rs Corp. v. Geometric Ltd., 561 F.3d 273, 278 (4th Cir. 2009)…………….. 14-15

 Ford Motor Co. v. Mont. Eighth Judicial Dist. Court, 141 S. Ct. 1017, 1026 (2021)………. 14, 19

 Grayson v. Anderson, 816 F.3d 262, 269 (4th Cir. 2016)………………………………………. 13

 Int'l Shoe Co. v. Wash., 326 U.S. 310, 316, 66 S. Ct. 154, 90 L. Ed. 95, (1945)………………... 13

 Locklear v. Bergman & Beving AB, 457 F.3d 363, 368 n. 2 (4th Cir. 2006)…………………… 24

                                              3
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 4 of 30 PageID# 460




 Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-561 (1992)……………………………………….. 26

 Richardson v. Ramirez, 418 U.S. 24, 36 (1974)…………………………………………………. 26

 Sneha Media & Entm't, LLC v. Associated Broad. Co. P. Ltd., 911 F.3d 192, 198-99 (4th Cir.

 2018)……………………………………………………………………………………………. 15

 Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2341 (2014)……………………………… 26

 Tire Eng’g & Distrib., LLC v. Shandong LingLong Rubber Co., Ltd., 682 F.3d 292, 303 (4th Cir.

 2012)………………………………………………………………………………………… 18-20

 UMG Recordings, Inc. v. Kurbanov, 963 F.3d 344, 351 (4th Cir. 2020)………………... 13, 16-17

 Walden v. Fiore, 571 U.S. 277, 283, 134 S. Ct. 1115, 188 L. Ed. 2d 12 (2014)………………… 14

 Warth v. Seldin, 422 U.S. 490, 498 (1975)………………………………………………………. 26

 Other Authorities

 Chris Matthews, The ‘Netflix for Pirates’ Is Making a Triumphant Return, Fortune (Feb. 26, 2016),

 available at http://fortune.com/2016/02/26/popcorn-time-netflix-pirates/……………………….. 9

 James W. Moore et al., Moore’s Federal Practice, vol. 2A, § 12.07 [2.-2] (2d ed, 1997)……… 12

 U.S. Const. art. III, § 2…………………………………………………………………………... 26

 United States Trade Representative, 2020 Review of Notorious Markets, Jan. 14, 2021, pg. 26,

 available at https://ustr.gov/sites/default/files/files/Press/Releases/2020%20Review%20of

 %20Notorious%20Markets%20for%20Counterfeiting%20and%20Piracy%20(final).pdf……… 9




                                                4
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 5 of 30 PageID# 461




        MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
                  DEFENDANTS’ MOTION TO DISMISS

 I.     INTRODUCTION

        Defendants WICKED TECHNOLOGY LIMITED, VPN.HT Limited and MOHAMED

 AMINE FAOUANI (“Wicked Defendants”) admit to receiving invoices from and making

 payments to the Virginia company Voxility, LLC (“Voxility”) – the arrangement which is the

 genesis of this lawsuit – yet in the same breath argue that they have not purposefully availed

 themselves of the privilege of conducting business in Virginia. The Wicked Defendants make

 this contention while: (1) not denying that they were provided Internet Protocol addresses in

 Virginia by the Virginia company Voxility; (2) not denying that they received the hundreds of

 notices of infringement of Plaintiffs’ Works from Voxility; and (3) not denying that their

 subscribers include Virginia residents that used their so-called Popcorn Time VPN to pirate

 copyright protected content exactly as they encouraged their subscribers to do so. Even worse,

 Defendant MOHAMED AMINE FAOUANI (“Faouani”) makes declarations under penalty of

 perjury that are half-truths at best and out right deceptions at worse. Defendant Faouani’s

 declarations are easily disprovable by documents from PayPal, CloudFlare, GitHub, LinkedIn and

 emails he himself sent to Plaintiffs’ counsel. For example, Defendant Faouani declares under

 penalty of perjury that he does not “…host the Popcorn Time domain” yet he pays and maintains

 the CloudFlare account for hosting Popcorn Time, uses his CloudFlare account to control the

 Popcorn Time domain, has login privileges for the GitHub account where the Popcorn Time

 software code is hosted and offered to redirect the Popcorn Time website to a different website in

 an email. Defendant Faouani further declares that he does not do any business in Virginia, yet his

 own PayPal statements show that he has regular subscribers in Virginia who pay him monthly.

 Defendant Faouani says he has never been to the United States or heard of Virginia, yet in his
                                                 5
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 6 of 30 PageID# 462




 LinkedIn profile he says that he was CTO of a US company two states over in Delaware for four

 years. The Wicked Defendants’ Motion to Dismiss should be denied and the Clerk should enter

 default against the Wicked Defendants.

 II.    BRIEF PROCEDURAL HISTORY

        On March 5, 2021 Plaintiffs FALLEN PRODUCTIONS, INC., EVE NEVADA, LLC,

 MILLENNIUM FUNDING, INC., BODYGUARD PRODUCTIONS, INC., GUNFIGHTER

 PRODUCTIONS, LLC, VOLTAGE HOLDINGS, LLC, HB PRODUCTIONS, INC., KILLING

 LINK DISTRIBUTION, LLC, LHF PRODUCTIONS, INC., RAMBO V PRODUCTIONS, INC.,

 and WONDER ONE, LLC filed the original Complaint [Doc. #1] against the Wicked Defendants,

 JOHN OR JANE DOE d/b/a POPCORNTIME.APP (“Doe”), DOES 1-100, and Voxility alleging

 inter alia direct copyright infringement, contributory copyright infringement, vicarious

 infringement, and Digital Millennium Copyright Act (“DMCA”) violations.

        On March 31, 2021 MILLENNIUM FUNDING, INC., EVE NEVADA, LLC, HUNTER

 KILLER PRODUCTIONS, INC., BODYGUARD PRODUCTIONS, INC., GUNFIGHTER

 PRODUCTIONS, LLC, MILLENNIUM IP, INC., VOLTAGE HOLDINGS, LLC, KILLING

 LINK DISTRIBUTION, LLC, LHF PRODUCTIONS, INC., RAMBO V PRODUCTIONS, INC.,

 NIKOLA PRODUCTIONS, INC., OUTPOST PRODUCTIONS, INC., and WONDER ONE, LLC

 and 42 VENTURES, LLC (“Plaintiffs”) filed a First Amended Complaint (“FAC”) [Doc. #7]

 seeking injunctive relief and damages against Defendants for inter alia direct copyright

 infringement, contributory copyright infringement, vicarious infringement, Digital Millennium

 Copyright Act (“DMCA”) violations, trademark infringement, federal unfair competition and

 breach of contract. Voxility is not included as a Defendant in the FAC.




                                                6
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 7 of 30 PageID# 463




        The allegations common to both the original complaint and the FAC are that the Wicked

 Defendants and DOE directly infringe and contribute to infringement of the Copyright Plaintiffs’

 copyright protected motion pictures (“Works”) by promoting and distributing the piracy software

 application Popcorn Time, and a Virtual Private Network (“VPN”) service branded as “Popcorn

 Time VPN” to their subscribers for the purpose of concealing piracy. See Complaint at ¶¶133-

 140, FAC at ¶¶156-173 Particularly, Plaintiffs allege that the Wicked Defendants’ subscribers

 use Internet Protocol (“IP”) addresses in Virginia, among other locations, that were allocated to

 the Wicked Defendants from the Virginia company Voxility to pirate their Works as directed and

 encouraged to by the Wicked Defendants. See id. at ¶146.

        On that same day of filing the FAC, Plaintiffs filed a First Ex Parte motion for a Temporary

 Restraining Order, Asset Restraint and Expedited Discovery [Doc. #9].

        On April 8, 2021 the Court issued the TEMPORARY RESTRAINING ORDER AND

 ORDER TO SHOW CAUSE REGARDING PRELIMINARY INJUNCTION (“TRO Order”)

 [Doc. #16]. The TRO Order set a Show Cause Hearing for April 15, 2021 on why the TRO should

 not become a Preliminary Injunction (TRO Order at pg. 9) and gave Plaintiffs permission to serve

 the TRO Order, the notice of the show cause hearing, and the FAC “…by any means authorized

 by law, including (1) transmission by email… to the contact information provided by Defendants

 to Defendants’ domain registrar and registries and/or hosting companies and as agreed to by

 Defendants in the domain registration and/or hosting agreements.” Id. at pg. 10. The TRO Order

 further granted Plaintiffs’ request for permission to conduct limited discovery on PayPal, GitHub

 and Cloudflare. See id. at pg. 8.

        On April 8, 2021 Plaintiffs served a copy of the TRO Order, the notice of the show cause

 hearing, and the FAC (“pleadings”) by registered e-mail using the third-party company RPost

                                                 7
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 8 of 30 PageID# 464




 pursuant to the TRO Order and Rule 4(f)(3) of the Federal Rules of Civil Procedure. See

 AFFIDAVIT OF SERVICE OF WICKED TECHNOLOGY LIMITED d/b/a VPN.HT, VPN.HT

 LIMITED, MOHAMED AMINE FAOUANI AND JOHN OR JANE DOE d/b/a

 POPCORNTIME.APP [Doc. #22] at ¶2. Plaintiffs sent copies of the pleadings by registered email

 to: (1) the email address (cocca-live-1api@registrymail.net) provided by Defendant Faouani in the

 WHOIS records for the Wicked Defendants’ website VPN.HT; (2) the email address

 (wallacez@dzlearn.net) Defendant Faouani provided for Wicked Technology Limited in the RIPE

 NCC membership records; (3) the email addresses (abuse@vpn.ht and david@vpn.ht) that

 Defendant Faouani used to communicate with Voxility; and (4) the email address

 (faouani@uz4.net) that Defendant Faouani used to communicate with Plaintiffs’ counsel. See id.

 (explanatory chart showing the email address and basis). Defendant Faouani opened the email on

 April 9, 2021 at “07:43 PM (UTC)”. Exhibit “2” [Doc. #22-2] (Certified Record of Opening).

        On April 9, 2021 Plaintiffs filed a Second Ex Parte motion for a Temporary Restraining

 Order (“TRO”) and Asset Restraint [Doc. #19].

        On April 15, 2021 the Court held the Show Cause Hearing and hearing on Plaintiffs’

 Second TRO requests.     Doe and the Wicked Defendants did not attend the hearing. See Civil

 Minutes [Doc. #25].

        On April 21, 2021, the Court issued the Order granting the Preliminary Injunction

 (“Preliminary Injunction Order”) that included the relief requested in Plaintiffs’ first and second

 TRO requests [Doc. #26].

        On April 30, 2021 Plaintiffs filed a Request for Entry of Default [Doc. #27]. The Wicked

 Defendants have not filed an opposition to Plaintiffs’ Request for Entry.




                                                 8
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 9 of 30 PageID# 465




          On May 6, 2021 the Wicked Defendants filed the Motion to Dismiss Plaintiffs’ First

 Amended Complaint [Doc. #29] and Memorandum [Doc. #30] (“Motion”).

 III.     BRIEF STATEMENT OF FACTS

          Copyright Plaintiffs are the owners of the copyrights in the Works listed in Exhibit “1”

 [Doc. #7-1] of the FAC. The Works are currently available for sale in commerce. See, e.g., Decl.

 of Jonathan Yunger [Doc. #10-2] at ¶¶ 3-6.

          The Wicked Defendants and Defendant Doe distributed and promoted the piracy

 application Popcorn Time from the website popcorntime.app for distributing and streaming

 Plaintiffs’ Works without a license. See Decl. of Kerry S. Culpepper at ¶9 (Faouani states, “…we

 have ended our partnership with Popcorn Time…”); Decl. of Joshua J. Lee [Doc. #7-5] to the FAC

 at ¶¶ 15-18; Decl. of Stephen M. Bunting [Doc. #7-6] to the FAC at ¶¶ 23, 26-30, 198.

          The Wicked Defendants and DOE promoted the Wicked Defendants’ VPN service as

 “Popcorn Time VPN” on the website and encouraged Popcorn Time users to use Popcorn Time

 VPN to pirate copyright protected content. See Decl. of Lee at ¶15-16; FAC at ¶¶161, 169

          Popcorn Time has been referred to in the news media as “Netflix for Pirates”.

 http://fortune.com/2016/02/26/popcorn-time-netflix-pirates/ [accessed on May 18, 2021]. Even

 Doe describes Popcorn Time as “…a free alternative to subscription-based video streaming

 services such as Netflix.” Decl. of Lee at ¶15. The USTR placed Popcorn Time on a list of

 examples of Notorious Markets engaged in and facilitating substantial piracy. See USTR, 2020

 Review      of    Notorious     Markets,     Jan.       14,   2021,   pg.   26,   Available    at

 https://ustr.gov/sites/default/files/files/Press/Releases/2020%20Review%20of%20Notorious%20

 Markets%20for%20Counterfeiting%20and%20Piracy%20(final).pdf [last accessed on March 5,

 2021].

                                                     9
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 10 of 30 PageID# 466




        The Wicked Defendants and Doe’s Popcorn Time can be used to stream, download and

 distribute copies of Plaintiffs’ copyright protected Works. See Decl. of Bunting at ¶¶ 26-31.

        The Wicked Defendants operate a VPN service they promote under the brand name

 “Popcorn Time VPN” as a tool to “avoid getting into trouble”. The VPN service is promoted and

 distributed from the website VPN.ht. See Decl. of Lee [Doc. #7-5] at ¶9; FAC at ¶¶158-159.

        To operate the VPN service, the Wicked Defendants made payments to the Virginia limited

 liability company Voxility and received 160 IP addresses from Voxility in exchange for the

 payments. See Exhibit “A” to Decl. of Authenticity of Silviu Sirbu [Doc. #10-4] at pg. 1; Decl. of

 Eric Albert Smith at ¶¶6, 9. Of the IP addresses the Wicked Defendants received from Voxility:

 56 of the 160 IP address (35%) are in Virginia; 144 of the 160 IP addresses (90%) are in the US

 (VA, FL and CA); and only the remaining 16 (10%) are in Romania. See id. at ¶37.

        The Wicked Defendants hosted the website popcorntime.app. See FAC at ¶210; Decl. of

 Culpepper at ¶9 (Faouani states, “…we have ended our partnership with Popcorn Time…”).

        The website popcorntime.app was hosted by using the domain name system (“DNS”)

 service from the California company CloudFlare. See id. at ¶16; Exhibit “3” at pg. 14 (pending

 on Defendant Fauoni’s zone); Decl. of Culpepper at ¶14 (Faouani executed zone delete command

 on April 19 to remove popcorntime.app from his account).

        Defendants Wicked Technology Limited and Faouani paid for and maintained the

 CloudFlare account that provided the DNS service for hosting the popcorntime.app website. See

 Exhibit “3” at pgs. 2-5, 10, 13 (account information and payment records in name of Wicked

 Technology Limited in Hong Kong and Faouani); Decl. of Culpepper at ¶¶11-12.

        Doe and the Wicked Defendants designed Popcorn Time to include the Wicked

 Defendants’ VPN service embedded therein so that Popcorn Time users can operate the VPN

                                                10
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 11 of 30 PageID# 467




 service “to stay protected while torrenting” while using Popcorn Time. FAC at ¶¶161-163; Decl.

 of Bunting at ¶¶25, 32; Decl. of Lee at ¶10 (“Popcorn Time makes it easy to set up your VPN right

 in the application…click on the lock…enter your username…After that, you can quickly connect

 any time you need to and get started downloading safely! Popcorn TIME VPN …our goal is to

 keep you safe while downloading”)

         The Wicked Defendants received money for their VPN service from their subscribers by

 PayPal. See Decl. of Stephanie Kessner at ¶¶6-9, 20; FAC at ¶20.

         The Wicked Defendants generated invoices to receive PayPal payments from their

 subscribers in the name of Defendant Wicked Technology Limited in Hong Kong. See Decl. of

 Kessner at ¶20.

         Approximately 24 percent of the Wicked Defendants’ PayPal transactions were with

 counterparties in the US. See id. at ¶5.

         The Wicked Defendants had at least 680 confirmed PayPal transactions with Virginia

 residents, and it is further estimated that 1885 of the US counterpart transactions are with Virgina

 residents. See id. at ¶¶8-9. Some of the PayPal transactions include the name and physical address

 in Virginia of the Virginia resident who subscribed for VPN service with the Wicked Defendants.

 See id. at ¶6.

         Defendant Faouani is the account holder for PayPal account wallacez@dzlearn.net. See

 Decl. of Culpepper at ¶3.

         Defendant Faouani is the user account informational name for PayPal accounts

 contact@uz4.net, wallydz@vpn.ht, and paypal@vpn.ht that were frozen by PayPal per the TRO

 Order. See id. at ¶4.




                                                 11
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 12 of 30 PageID# 468




         The Wicked Defendants use their PayPal account to receive subscription payments for their

 VPN service. See Decl. of Kessner at ¶5.

         The Wicked Defendants used the email address teampct@tuta.io for their CloudFlare

 account and as login credentials to the GitHub account, and used the email address

 support@dzlearn.net as login credentials to the GitHub account and the Wicked Defendants’ email

 address for their RIPE records. An email address from the domain “dzlean.net” is used both for

 Defendant Faouani’s PayPal account and as a login credential for the GitHub account. The email

 address wallacez@dzlearn.net is used for both Faouani’s PayPal account and for his registration

 email address with RIPE. See Decl. of Culpepper at ¶¶3-6, 11-14; Exhibits “1”-“3”.

             Plaintiffs’ agent sent over 400 of notices of infringement of their motion pictures by

 subscribers of the Wicked Defendants to Voxility, who forwarded the notices to the Wicked

 Defendants. See Decl. of Sirbu at pg. 3 (Email from Defendant Faouani states, “We are receiving

 all abuse emails and acting if there is something we can do.”); Decl. of Daniel Arheidt [Doc. #7-

 7] at ¶8.

 IV.     LEGAL STANDARD

         “When a court’s personal jurisdiction is properly challenged by a Rule 12(b)(2)

 motion…the burden [is] on the plaintiff ultimately to prove the existence of a ground for

 jurisdiction by a preponderance of the evidence.” Combs v. Bakker, 886 F.2d 673, 676 (4th Cir.

 1989) (citing 2A Moore's Fed. Prac. para. 12.07[2.-2]). However, when the Court decides the issue

 of personal jurisdiction on the pleadings, the Plaintiff only needs to make a prima facie showing

 of personal jurisdiction. See id. The prima facie standard is a “tolerant” one, under which courts

 construe the allegations in the complaint and the available evidence in the light most favorable to

 the plaintiff. See id. at 676-77. This Court also draws “all reasonable inferences arising from the

                                                  12
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 13 of 30 PageID# 469




 proof, and resolve[s] all factual disputes, in the plaintiff’s favor.” In considering whether a plaintiff

 has met this burden, a court may look beyond the complaint to affidavits and exhibits in order to

 assure itself of personal jurisdiction. See Grayson v. Anderson, 816 F.3d 262, 269 (4th Cir. 2016).

 A court must also “construe all relevant pleading allegations in the light most favorable to the

 plaintiff, assume credibility, and draw the most favorable inferences for the existence of

 jurisdiction.” Combs, 886 F.2d at 676.

         Rule 4(k)(1) provides that the district court may exercise personal jurisdiction over the

 Wicked Defendants if they are “subject to the jurisdiction of a court of general jurisdiction in the

 state where the district court is located,” i.e., Virginia. Fed. R. Civ. P. 4(k)(1). Virginia’s long-

 arm statute extends personal jurisdiction over nonresident defendants to the full extent permitted

 by the Due Process Clause of the Fourteenth Amendment. See UMG Recordings, Inc. v. Kurbanov,

 963 F.3d 344, 351 (4th Cir. 2020).

         Rule 4(k)(2) similarly provides that the district court may exercise personal jurisdiction

 over Defendants if they are “not subject to jurisdiction in any state's courts of general jurisdiction”

 and doing so would be consistent with constitutional due process. Fed. R. Civ. P. 4(k)(2). The

 district court performs the same due process analysis as the analysis under Rule 4(k)(1), only the

 analysis is applied to the entire United States. UMG Recordings, 963 F.3d at 351(citing Base Metal

 Trading v. OJSC Novokuznetsky Aluminum Factory, 283 F.3d 208, 215 (4th Cir. 2002)).

         Due process under either Rule 4(k)(1) for Virginia or Rule 4(k)(2) requires that the Wicked

 Defendants have “minimum contacts” with the forum such that “the maintenance of the suit does

 not offend traditional notions of fair play and substantial justice.” Int'l Shoe Co. v. Wash., 326

 U.S. 310, 316, 66 S. Ct. 154, 90 L. Ed. 95, (1945). The minimum contacts inquiry requires

 Plaintiffs to show that the Wicked Defendants “purposefully directed [their] activities at the

                                                    13
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 14 of 30 PageID# 470




 residents of the forum” and that Plaintiffs’ causes of action “arise out of” those activities. Burger

 King Corp. v. Rudzewicz, 471 U.S. 462, 472, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985) (citation

 and quotation omitted). The inquiry is designed to ensure that a Defendant is not “haled into a

 jurisdiction solely as a result of random, fortuitous, or attenuated contacts.” Id. at 475. The

 Supreme Court recently clarified that minimum contacts inquiry demands that the suit arise out of

 or relate to Defendant’s contacts with the forum. See Ford Motor Co. v. Mont. Eighth Judicial

 Dist. Court, 141 S. Ct. 1017, 1026 (2021) (“The first half of that standard asks about causation;

 but the back half, after the “or,” contemplates that some relationships will support jurisdiction

 without a causal showing.”) The Supreme Court has also stressed that the minimum contacts

 analysis must focus “on the relationship among the defendant, the forum, and the litigation.”

 Walden v. Fiore, 571 U.S. 277, 283, 134 S. Ct. 1115, 188 L. Ed. 2d 12 (2014).

        The Fourth Circuit applies a three-prong test for determining whether specific jurisdiction

 is appropriate. “(1) the extent to which the defendant purposefully availed itself of the privilege

 of conducting activities in the State; (2) whether the plaintiffs’ claims arise out of those activities

 directed at the State; and (3) whether the exercise of personal jurisdiction would be constitutionally

 reasonable.” Consulting Eng'rs Corp. v. Geometric Ltd., 561 F.3d 273, 278 (4th Cir. 2009).

        The Fourth Circuit has set forth set forth a list of various nonexclusive factors to consider

 when determining purposeful availment while emphasizing that the first prong should not be

 mechanically applied: (1) whether the defendant maintained offices or agents in the State; (2)

 whether the defendant maintained property in the State; (3) whether the defendant reached into the

 State to solicit or initiate business; (4) whether the defendant deliberately engaged in significant

 or long-term business activities in the State; (5) whether a choice of law clause selects the law of

 the State; (6) whether the defendant made in-person contact with a resident of the State regarding

                                                   14
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 15 of 30 PageID# 471




 the business relationship; (7) whether the relevant contracts required performance of duties in the

 State; and (8) the nature, quality, and extent of the parties’ communications about the business

 being transacted. See Sneha Media & Entm't, LLC v. Associated Broad. Co. P. Ltd., 911 F.3d 192,

 198-99 (4th Cir. 2018) (citing Consulting Eng'rs Corp., 561 F.3d at 278).

 V.     ARGUMENT

 A.     Specific-type Personal Jurisdiction over the Wicked Defendants is appropriate under

 Virginia’s long-arm statute.

        Plaintiffs do not assert general personal jurisdiction.

 1.     The Wicked Defendants Purposefully Availed themselves of the Privileges of Conducting

 Business in Virginia.

         The Wicked Defendants reached into Virginia to initiate business and make payments to

 the Virginia limited liability company Voxility for hosting and network service including IP

 addresses. See FAC at ¶10. Defendant Faouani admits that the Wicked Defendants “received

 invoices from and made payments to Voxility LLC in California.” Decl. of Mohamed Amine

 Faouani [Doc. #30-1] at ¶7. However, the Wicked Defendants did not make payments “in

 California” as stated by Faouani; rather, they made their payments to Voxility by PayPal. See

 Decl. of Authenticity of Silviu Sirbu, Exhibit “A” at pg. 5 (“Customer used to pay his invoices

 through PayPal to Voxility LLC.”) In the Motion, the Wicked Defendants incorrectly argue that

 this matter concerns only one IP address in Virgina. See Motion at pg. 10. Among the IP addresses

 allocated to the Wicked Defendants from Voxility, the greatest portion (56 which is more than 1/3

 of the 160 allocated IP addresses) are in Virginia. See Decl. of Eric Albert Smith at ¶44.

 Accordingly, the Wicked Defendants’ contracts with Voxility required performance of duties in

 the State. It cannot reasonably be argued that these IP address assignments were “random,

                                                  15
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 16 of 30 PageID# 472




 fortuitous, or attenuated” when the bulk of the IP addresses allocated to the Wicked Defendants

 from the Virginia company Voxility are in Virginia, particularly in view of the fact that the Wicked

 Defendants’ have marketed their VPN service as a tool to unblock US geo-blocked Content by

 providing US IP addresses. See Decl. of Kessner at ¶¶16-17 (Wicked Defendants promoting

 access to “US Blocked content” on their website and “US…Geo-blocked Content” on their

 Facebook site).

        The Wicked Defendants transact business in Virginia and have infringed Plaintiffs’

 exclusive right of distribution in Virginia with full knowledge that their acts would cause injury in

 Virginia. See FAC at ¶9. In addition to transacting business with Voxility, the Wicked Defendants

 have many Virginia subscribers who pay for their so-called Popcorn Time VPN monthly by the

 Virginia licensed payment provider PayPal. See Decl. of Kessner at ¶9 (over 15 percent of the

 Wicked Defendants’ US PayPal transactions between April 8, 2020 and April 10, 2021 were with

 Virginia residents). Among these were Virgina residents in Midlothian, McLean and Fairfax who

 have made monthly payments to the Wicked Defendants via PayPal transactions that included their

 complete name and address. See id. at ¶6.

        When the Wicked Defendants’ subscribers use the Popcorn Time VPN to access one of the

 Wicked Defendants’ 56 IP addresses in Virginia to conceal their true location while using Popcorn

 Time to download and share copies of Plaintiffs’ Works exactly as instructed and encouraged to

 do by the Wicked Defendants, the Wicked Defendants directly infringe Plaintiffs’ exclusive right

 of distribution in Virginia when their service “receives data [from their subscribers in Virginia]

 and blindly retransmits the data…” Decl. of Faouani at ¶15.

        The Wicked Defendants’ contacts with Virgina are more substantive than that of the

 Defendant in UMG Recordings, Inc. v. Kurbanov, 963 F.3d 344 (4th Cir. 2020). In UMG

                                                  16
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 17 of 30 PageID# 473




 Recordings, the Fourth Circuit determined that a Defendant that offered a free website hosted in

 Russia and used by Virginia residents without charge to allegedly infringe copyrights of the

 Plaintiffs had purposefully availed himself of the privilege of conducting business in Virginia. See

 id. at 348-349, 353. In comparison, the Wicked Defendants’ have paying subscribers in Virginia

 that use the IP addresses in Virginia the Wicked Defendants paid the Virginia company Voxility

 to receive. Moreover, the Wicked Defendants’ VPN service is more interactive than the stream

 ripping website in UMG Recordings since the Wicked Defendants require their subscribers to

 create paid accounts for monthly charges and provide IP addresses for their subscribers to use to

 pirate content while using Popcorn Time. Moreover, the Wicked Defendant hosted the Popcorn

 Time software on the servers of Voxility. See FAC at ¶12.

        The Wicked Defendants argue that they did “not deliberately engage in significant or long-

 term business activities in Virginia.” Motion at pg. 2. Particularly, the Wicked Defendants assert

 that they only had a business relationship with a company called Voxility SRL (although

 conceding that they made payments to Voxility LLC) and that they did not instruct nor direct

 Voxility to do business with CoreSite in Virginia. Id. In UMG Recordings the Fourth Circuit

 rejected a similar argument made by the Defendant that he was not responsible for the

 advertisements generated by his advertising brokers because “the fact remains that he earns

 revenues precisely because the advertising is targeted to visitors in Virginia.” UMG Recordings,

 963 F.3d 354. Similarly, here the Court should reject the Wicked Defendants attempt to argue that

 they should not be held responsible for Voxility assigning them IP addresses in Reston, VA

 because the fact remains that the Wicked Defendants earned revenue precisely because their

 subscribers could use these IP addresses in Virginia to pirate copyright protected content. The




                                                 17
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 18 of 30 PageID# 474




 Wicked Defendants promoted their VPN service as a tool to access geo-blocked US content. See

 Decl. of Kessner at ¶¶16-17.

 2.     Plaintiffs’ Claims arise out of Defendants’ contacts in Virginia.

        Plaintiffs’ claims for copyright and trademark infringement arise from the Wicked

 Defendants use of the IP addresses and services provided by the Virginia company Voxility to

 encourage their customers to use Popcorn Time to “safely” engage in widespread piracy.

 Plaintiffs’ agent sent over 400 infringement notices to Voxility concerning infringements at the IP

 addresses allocated to the Wicked Defendants, at least 68 of which were concerning IP address

 104.152.44.26 in Virginia. See Decl. of Arheidt [Doc. #7-7] at ¶8. At just this one IP address

 there were over 16,000 instances of distribution of copyright protected Works. See Exhibit “4”

 [Doc. #7-4] (left column labeled “NO” shows the distribution number). Plaintiff 42’s claims for

 trademark infringement further arise from the Wicked Defendants use of the IP addresses and

 services provided by the Virginia company Voxility to host the website popcorntime.app. FAC at

 ¶¶198-199. According to Defendant Faouani, he had a “partnership with Popcorn Time”. Decl.

 of Culpepper at ¶9 (Faouani states, “…we have ended our partnership with Popcorn Time…”);

        The Wicked Defendants argue that the claims do not arise out of their contacts in Virginia

 because any infringements at the IP address in Virginia were done by their “subscriber’s unilateral

 control”. Motion at pg. 13. The Wicked Defendants are attempting to blur the purposeful analysis

 of the first prong with the arising out of analysis of the second prong. The analysis of the second

 prong is not complicated – where activity in the forum state is the genesis of Plaintiffs’ claims,

 this prong is easily satisfied. See Tire Eng’g & Distrib., LLC v. Shandong LingLong Rubber Co.,

 Ltd., 682 F.3d 292, 303 (4th Cir. 2012). Such is the case here. The Wicked Defendants provided

 IP addresses in Virginia to their subscribers that were used to pirate Plaintiffs’ content. The

                                                 18
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 19 of 30 PageID# 475




 Wicked Defendants hosted the popcorntime.app website on server space provided to them by

 Voxility. The Wicked Defendants have subscribers in Virginia that make monthly payments.

 Plaintiffs’ claims arise from the Wicked Defendants’ plentiful contacts with Virginia.

        Assuming arguendo that this lawsuit does not arise from the Wicked Defendants’ contacts

 with Virginia, the lawsuit at least relates to the Wicked Defendants’ contacts. Some relationships

 that relate to the contacts also “support jurisdiction”. Ford Motor Co, 141 S. Ct. at 1026. The

 Wicked Defendants paid for IP addresses from the Virginia company Voxility and have numerous

 monthly paying subscribers that are Virginia residents that use these IP addresses to pirate

 Plaintiffs’ Works. The Wicked Defendants contacts are at the very least related to Plaintiffs’

 claims for copyright and trademark infringement.

 3.     The Exercise of Personal Jurisdiction over the Wicked Defendants is Constitutionally

 Reasonable.

        Courts consider (1) the burden on the defendant, (2) the interests of the forum state, and

 (3) the plaintiff’s interest in obtaining relief when determining whether the exercise of personal

 jurisdiction is reasonable. CFA Institute v. Financial Analysts of India, 551 F.3d 285, 296 (4th

 Cir. 2009).

        The Wicked Defendants merely argue conclusively that the exercise of jurisdiction is not

 reasonable because Defendant Faouani is “…an Algerian citizen” and his two companies are

 organized under the laws of Hong Kong. Motion at pg. 14. However, foreign defendants are “not

 shielded from civil liability in Virginia” because they are located in another country. CFA Inst.,

 551 F.3d at 296; see also Tire Eng’g & Distrib., LLC v. Shandong Linglong Rubber Co., Ltd., 682

 F.3d 292, 304-05 (4th Cir. 2012). The Wicked Defendants have already secured counsel to

 represent their interests in Virginia and their “litigation burden is thus no more substantial than

                                                 19
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 20 of 30 PageID# 476




 that encountered by other entities that choose to transact business in Virginia.” CFA Inst., 551 F.3d

 at 296; Tire Eng’g, 682 F.3d at 304-05.

         Because the Wicked Defendants conduct their nefarious piracy activities by obtaining IP

 addresses in Virginia from a Virginia company and encouraging and allowing their Virginia-

 resident monthly subscribers to use these IP addresses in Virginia to pirate US content, it was

 reasonably foreseeable that Virginia would have an interest in this dispute and that they would be

 haled into a Court in Virginia. See CFA Inst., 551 F.3d at 296 (holding that the “inequity of being

 haled into a foreign forum is mitigated if it was reasonably foreseeable that the defendant could be

 subject to suit there.”).

         The Fourth Circuit has held that Virginia has an interest in not allowing the Commonwealth

 to become a safe haven for copyright infringement. See Tire Eng’g, 682 F.3d at 305. Such is the

 case here. The Wicked Defendants promote and provide Popcorn Time – one of the most notorious

 piracy applications in the World – and promote their VPN service as “Popcorn Time VPN”, the

 tool to “safely” pirate copyright protected content while using Popcorn Time.          The Wicked

 Defendants further promote their VPN service as a tool to access geo-blocked US content. See

 Decl. of Kessner at ¶¶16-17.

 B.      Defendant Faouani’s Declaration is not credible.

         Defendant Faouani’s declaration is replete with deceptive and false statements.

         Defendant Faouani declaration that he “had never heard of the state of Virginia prior to this

 lawsuit” cannot be taken credibly because more than 1/3 of the IP addresses he received from

 Voxility are in Virginia. See Decl. of Smith at ¶44 (“I find it strange that Mr. Faouani would never

 had heard of the state of Virginia when over 1/3 of VPN.ht’s US IP addresses were in Virginia.”).




                                                  20
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 21 of 30 PageID# 477




        Defendant Faouani’s declarations that he has never traveled to US or heard of Virginia

 should also be viewed dubiously because in his publicly available LinkedIn profile he states that

 he previously worked just two states over as “…chief technology officer of the US company UZ4

 Network in Dover, Delaware from 2011-2014”. FAC at ¶2; see Decl. of Culpepper at ¶15.




 One of the email addresses Defendant Faouani uses for his PayPal account is “contact@uz4.net”.

 Decl. of Culpepper at ¶¶4, 16.

        In view of the fact that the Wicked Defendants made payments to the Virginia company

 Voxility for IP addresses (the plurality of which are in Virginia) and receive money monthly from

 Virginia residents from PayPal – transaction payments which include the subscriber’s Virginia

 address to use the VPN service – Defendant Faouani’s declaration that he does not “regularly do


                                                21
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 22 of 30 PageID# 478




 business, engage in any other persistent course of conduct, or derive substantial revenue

 from…services rendered in Virginia” can only be considered a complete falsehood.

        But Defendant Faouani’s declaration includes even more dubious statements. Defendant

 Faouani states that “None of the Wicked Defendants host the popcorntime.app domain.” However,

 Defendant Faouani emailed Plaintiffs’ counsel on April 4, 2021 and stated, “We…disabled all

 URL” and on April 5, 2021 in a subsequent email he stated that he would “redirect [the

 popcorntime.app website] as soon as we get an agreement.” Decl. of Culpepper at ¶8. It would

 be difficult for Defendant Faouani to have disabled the website or redirected it if he were not

 hosting it. Moreover, the documents CloudFlare provided to Plaintiffs per the Court’s order

 permitting expedited discovery make clear that Mr. Faouani at least hosts the DNS service for

 popcorntime.app and popcorntime.sh (the previous iteration of the website).        See Decl. of

 Culpepper at ¶¶8-14. The user account name for the CloudFlare account for popcorntime.app is

 “M. Amin Fouani”. Id. The billing account information for the CloudFlare account includes the

 name “Mohammed Amin Fouani” and company name “Wicked Technology Limited” and an

 address in Hong Kong. Id. CloudFlare also provided an “audit log” that shows the access records

 for Mr. Fouani’s CloudFlare account. The screenshot of the audit log shows that Mr. Fouani

 executed a “Zone_Delete” command for the domains “popcorntime.sh” and “popcorntime.app” on

 April 19, 2021.




                                               22
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 23 of 30 PageID# 479




 Perhaps Defendant Faouani thought he was being slick when he stated “None of the Wicked

 Defendants host the popcorntime.app domain” by using the present tense of the verb since he tried

 to destroy evidence of his prior hosting of the website by deleting the control records from

 CloudFlare. Nonetheless, the deceptive nature of his declaration is clear.

           Defendant Faouani declares that his VPN service “is not specially adapted for using the

 Popcorn Time application.” However, the Wicked Defendants state on their website that they have

 made their Popcorn Time VPN easy to use for Popcorn Time users. See Decl. of Lee at ¶10

 (“Popcorn Time makes it easy to set up your VPN right in the application…click on the

 lock…enter your username…After that, you can quickly connect any time you need to and get

 started downloading safely!      Popcorn TIME VPN …our goal is to keep you safe while

 downloading”). Similarly, on the Wicked Defendants’ YouTube channel they point out how easy

 that have made it to set up their VPN service while running Popcorn Time. See Decl. of Kessner

 at ¶13.




                                                 23
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 24 of 30 PageID# 480




 But the more important point is not that the Wicked Defendants designed Popcorn Time VPN to

 be specially adapted for using Popcorn Time, but rather that the Wicked Defendants designed

 Popcorn Time to be specially adapted to include the Wicked Defendants’ VPN service and branded

 it as “Popcorn Time VPN”. The records Plaintiffs received from GitHub show that Defendant

 Faouani has logged into the GitHub account to access to the software code for Popcorn Time. See

 Decl. of Culpepper at ¶¶5-7.       This makes sense since Popcorn Time includes the Wicked

 Defendants VPN service. See Decl. of Kessner at ¶13; Decl. of Bunting [Doc. #7-6] at ¶32.

        Not only is Defendant Faouani’s declaration not credible, but it is also incredible. The

 Court should disregard Defendant Faouani’s declaration entirely.

 C.     Personal Jurisdiction is alternatively appropriate under the Federal long-arm statute.

        Plaintiffs pleaded that personal jurisdiction was alternatively appropriate pursuant to the

 Federal long-arm statute. See FAC at ¶14. The Wicked Defendants have not made any arguments

 in the contrary in their Motion. Accordingly, they have waived this argument. See Locklear v.

 Bergman & Beving AB, 457 F.3d 363, 368 n. 2 (4th Cir. 2006) (Where a party “did not clearly

 raise” an argument in the opening brief, the court deems it waived.) (citing Carter v. Lee, F.3d

 240, 252 n. 11 (4th Cir. 2002)).

        Nonetheless, the Wicked Defendants have also clearly purposefully availed themselves of

 the privilege of conducting activities in US. As discussed above, the Wicked Defendants made

 payment to the Virginia company Voxility to receive IP addresses. Of the 160 IP addresses

 Voxility allocated to VPN.ht, 56 are in Virginia, 40 are in California, and 48 are in Florida. See

 Decl. of Smith at ¶37. The Wicked Defendants use the DNS service of the California company

 CloudFlare to host popcorntime.app. See Exhibit “3”. The Wicked Defendants are currently

 receiving IP addresses and server service from the California company Quadranet, Inc. and the

                                                24
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 25 of 30 PageID# 481




 District of Columbia company Cogent Communications, Inc. FAC at ¶18. The Wicked Defendants

 use a US payment provider such as PayPal to send payments to Voxility and receive payments

 from their subscribers in US dollars. See Decl. of Kessner at ¶5. 24 percent of the Wicked

 Defendants’ PayPal transactions are with US counterparts. See id.

        The Wicked Defendants use the US social media platforms such as TWITTER and

 FACEBOOK to promote their services to US consumers. See id at ¶11, 18.

        In YOUTUBE, the Wicked Defendants include images of the US flag in the promotion of

 their service to make clear subscribers could access US IP addresses. See id at ¶14.

        The Wicked Defendants promote their service as a means to access US content.

 Particularly the Wicked Defendants promote their VPN as a tool to “Unblock US…Geo-blocked

 Content”. See id at ¶18.

        The Wicked Defendants explicitly purposely avail themselves of the advantages of US law

 by stating that they are taking advantage of the safe harbor provisions of the DMCA on their

 website by reference to the United States Code (17 U.S.C. § 512(c)). FAC at ¶21; Decl. of Lee at

 ¶13.

        Plaintiffs’ claims for copyright and trademark infringement arise from the Wicked

 Defendants use of these US resources to promote and distribute Popcorn Time for widespread

 piracy and their Popcorn Time VPN for the purposes of allowing their subscribers to conceal their

 widespread piracy.

        Accordingly, personal jurisdiction under the Federal long-arm statute is alternatively

 appropriate.

 D.     The Asset Restraint of the Preliminary Injunction should be maintained




                                                25
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 26 of 30 PageID# 482




        The Wicked Defendants argue that the Preliminary Injunction should be dissolved because

 the Court does not have personal jurisdiction. As argued above, this Court has personal jurisdiction

 over Defendants by either the Virginia long-arm statute or the Federal long-arm statute. The

 Wicked Defendants did not even contest personal jurisdiction under the Federal long-arm statute.

 1.     The Wicked Defendants’ lack standing to contest the Asset Restraint.

        The Wicked Defendant argue that the injunction freezing the PayPal accounts should be

 dissolved because the accounts do not belong to them, but rather to Wicked Technology UAE.

 Motion at pg. 17. By their own admission, the Wicked Defendants have no standing to contest the

 asset restraint of the preliminary injunction. “Standing” refers to the right of a particular litigant

 “to have the court decide the merits of the dispute or of particular issues.” Warth v. Seldin, 422

 U.S. 490, 498 (1975). According to the Supreme Court, Article III of the US Constitution’s

 limitation of the judicial power to “cases” and “controversies” requires a limitation of the federal

 courts to “adjudication of actual disputes between adverse parties.” Richardson v. Ramirez, 418

 U.S. 24, 36 (1974). To establish Article III standing, a litigant must show three things: “(1) an

 ‘injury in fact,’ (2) a sufficient ‘causal connection between the injury and the conduct complained

 of,’ and (3) a ‘likel[ihood]’ that the injury ‘will be redressed by a favorable decision.’ Susan B.

 Anthony List v. Driehaus, 134 S. Ct. 2334, 2341 (2014) (alteration in original) (quoting Lujan v.

 Defs. of Wildlife, 504 U.S. 555, 560-561 (1992)). Defendant Faouani declares under penalty of

 perjury that “…The Paypal account at issue belongs to Wicked Technology UAE.” Decl. of

 Faouani at ¶17.    Accordingly, the Wicked Defendants have no ‘injury in fact’ from the asset

 restraint. Therefore, the Wicked Defendants lack standing to contest the restraint of the PayPal

 accounts.

 2.     The Wicked Defendants control the PayPal accounts.

                                                  26
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 27 of 30 PageID# 483




        Assuming arguendo that the Wicked Defendants have standing to contest the asset

 restraint, the preliminary injunction should still be maintained because Wicked Technology UAE

 is associated with the Wicked Defendants and is “in active concert or participation” with the

 Wicked Defendants as provided in Fed. R. Civ. P. 65(d)(2)(C).

        Defendant Faouani declares under penalty of perjury that “Wicked Technology UAE…is

 not a non-party to this proceeding.” Either this declaration includes a typographical error or

 Defendant Faouani is admitting that Wicked Technology UAE is a party to this proceeding.

 Regardless, the TRO Order “ORDERED that PayPal shall immediately freeze all PayPal accounts

 associated with Defendants WICKED TECHNOLOGY LIMITED, VPN.HT Limited, and

 MOHAMED AMINE FAOUANI…” TRO Order at pgs. 8-9. Without conceding that Wicked

 Technology UAE is the owner of the frozen PayPal accounts, Defendant Faouani clearly controls

 Wicked Technology UAE and therefore Wicked Technology UAE is associated with the Wicked

 Defendants. The PayPal account records clearly state that the user info is “MOHAMED AMINE

 FAOUANI”. See Decl. of Culpepper at ¶4 (partial screenshot below).




        The Wicked Defendants issue invoices in the name of Wicked Technology Limited in

 Hong Kong for their VPN service. See Decl. of Kessner at ¶20. Moreover, the party to whom

 Voxility issued invoices for the IP addresses was Wicked Technology Limited with the address in

                                               27
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 28 of 30 PageID# 484




 UAE with contact name MOHAMED AMINE FAOUANI and the details for the customer were

 Defendant “VPN.ht LTD”. See Exhibit “A” to Decl. of Authenticity of Silviu Sirbu [Doc. #10-4]

 at pg. 6 (“We have the following details in our system. VPN.ht LTD…Invoices were issued to:

 Wicked Technology Limited Mohamed Amine Faouani…”) Therefore, assuming arguendo that

 Wicked Technology UAE is the owner of the frozen PayPal accounts, the preliminary injunction

 is still appropriate because Wicked Technology UAE is “in active concert or participation” with

 the Wicked Defendants as provided in Fed. R. Civ. P. 65(d)(2)(C).

        Accordingly, the asset restraint of the preliminary injunction should be maintained.

 E.     The Wicked Defendants’ Motion should be dismissed for not being timely filed.

        LR 7(H) requires all “motions…be timely filed with the Clerk’s Office of the division in

 which the case is pending.” Fed. R. Civ. P. 12(a)(1) provides that “the time for serving a

 responding pleading is as follows…within 21 days after being served with the summons and

 complaint…” Plaintiffs served the Wicked Defendants with a copy of the FAC, TRO [Doc. #16]

 and the Notice of the Preliminary Injunction Hearing by registered email on April 8, 2021 See

 AFFIDAVIT OF SERVICE OF WICKED TECHNOLOGY LIMITED d/b/a VPN.HT, VPN.HT

 LIMITED,     MOHAMED AMINE FAOUANI AND JOHN OR                              JANE DOE d/b/a

 POPCORNTIME.APP [Doc. #18]. The TRO Order was a summons because it ordered the Wicked

 Defendants to appear at the Courthouse and was signed by the District Judge. A responsive

 pleading such as the Wicked Defendants’ Motion pursuant to Fed. R. Civ. P. 12(b)(2) was due on

 April 29, 2021 per Rule 12(a)(1). However, the Wicked Defendants’ Motion was filed on May 6,

 2021 without a request for an extension of time. Therefore, the Motion is untimely.

        The Wicked Defendants argue that service via registered email was not “authorized by law

 and not ordered by the Court.” Motion at pg. 17. However, the TRO Order clearly states,

                                                28
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 29 of 30 PageID# 485




 “ORDERED that copies of this Order, notice of the preliminary injunction hearing, and service of

 the First Amended Complaint may be served by any means authorized by law, including (1)

 transmission by email…to the contact information provided by Defendants to Defendants’ domain

 registrar and registries and/or hosting companies and as agreed to by Defendants in the domain

 registration and/or hosting…” TRO Order at pg. 10 (emphasis added). Plaintiffs went further than

 required in the TRO Order and sent the pleadings via registered email to not only the email address

 provided by Defendant Faouani for the WHOIS records, but also to the email addresses Defendant

 Faouani used to communicate with Plaintiffs’ counsel and Voxility.

        Accordingly, the Wicked Defendants’ Motion is untimely and should be stricken.

 Moreover, the Court should order the Clerk to enter default against the Wicked Defendants as

 requested. See REQUEST FOR ENTRY OF DEFAULT [Doc. #27].

 VI.    CONCLUSION

        For the reasons stated, the Wicked Defendants’ Motion to Dismiss should be denied.

                DATED: Kailua-Kona, Virginia May 19, 2021.


                                              Respectfully submitted,

                                               /s/ Kerry S. Culpepper

                                              Kerry S. Culpepper,
                                              Virginia Bar No. 45292
                                              Counsel for Plaintiffs
                                              CULPEPPER IP, LLLC
                                              75-170 Hualalai Road, Suite B204
                                              Kailua-Kona, Hawai’i 96740
                                              Tel.: (808) 464-4047
                                              Fax.: (202) 204-5181
                                              kculpepper@culpepperip.com
                                              Attorney for Plaintiffs




                                                 29
Case 1:21-cv-00282-RDA-TCB Document 36 Filed 05/19/21 Page 30 of 30 PageID# 486




                                CERTIFICATE OF SERVICE

        I hereby certify that on May 19, 2021, a true and correct copy of the foregoing

 Memorandum in Opposition to Defendants’ Motion to Dismiss was filed electronically with the

 Clerk of Court using the CM/ECF system, which will send a notification of such filing to the

 following:

 Benjamin E. Maskell, Esquire
 MASKELL LAW PLLC
 937 N. Daniel St.
 Arlington, VA 22201
 Email: Ben@MaskellLaw.com
 Counsel for Defendants Wicked Technology
 Limited, VPN.HT Limited, and Mohamed
 Amine Faouani



        DATED: Kailua Kona, HI, May 19, 2021.


                                             Respectfully submitted,

                                              /s/ Kerry S. Culpepper

                                             Kerry S. Culpepper,
                                             Virginia Bar No. 45292
                                             Counsel for Plaintiffs
                                             CULPEPPER IP, LLLC
                                             75-170 Hualalai Road, Suite B204
                                             Kailua-Kona, Hawai’i 96740
                                             Tel.: (808) 464-4047
                                             Fax.: (202) 204-5181
                                             kculpepper@culpepperip.com
                                             Attorney for Plaintiffs
        ,




                                                30
